Citation Nr: 0633025	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-21 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  The propriety of the reduction of the veteran's 
disability rating for service-connected prostate cancer from 
100 percent to 40 percent, effective September 1, 2003.

2.  Entitlement to service connection for a depressive 
disorder as secondary to service-connected prostate cancer 
and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO reduced the disability rating 
of the veteran's service-connected prostate cancer from 100 
percent to 20 percent, effective September 1, 2003.  In a 
Supplemental Statement of the Case (SSOC), issued November 
2004, the RO increased the rating to 40 percent, effective 
September 1, 2003.

This matter also comes before the Board on appeal from a 
September 2003 rating decision of the Cleveland, Ohio RO.  
The RO denied the veteran's claim for entitlement to service 
connection for a depressive disorder as secondary to his 
service-connected prostate cancer and erectile dysfunction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues on appeal require further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

I. The reduction of the veteran's disability rating for his 
service-connected prostate cancer.

In a February 2005 letter, the veteran described 
symptomatology indicative of a possible increase in the 
severity of the residuals of his prostate cancer since his 
private cytoscopy examination in September 2004 and his last 
VA genitourinary examination in January 2003.  Specifically, 
the veteran wrote that he experiences "constant voids" and 
that his medication was increased in an unsuccessful attempt 
to reign in the symptoms.  Voiding is a relevant dysfunction 
in the rating of malignant neoplasms of the genitourinary 
system, see 38 C.F.R. §§ 4.115a, 4.511b, Diagnostic Code 
7528, and the veteran is competent to testify to such 
observable symptoms, see Charles v. Principi, 16 Vet. App. 
370, 274 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation).

When a claimant asserts that the severity of a disability has 
increased since the most recent examination, an additional 
examination may be appropriate.  VAOPGCPREC 11-95,  11 
(April 7, 1995) (citing 38 C.F.R. § 3.327(a) 
("[R]eexaminations will be required if...evidence indicates 
there has been a material change in a disability....")); see 
also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  The Board notes that 
the claims folder does contain an examination request form, 
completed by the RO in February 2005, requesting that the 
veteran be scheduled for a new VA genitourinary examination.  
There is no evidence, however, as to whether the examination 
took place, or whether the veteran did not appear for the 
examination, or whether the request was ultimately withdrawn.  
The status of this examination must be confirmed on remand.  
If it took place, the examiner's report should be associated 
with the claims folder.  Otherwise, in light of the veteran's 
competent testimony regarding symptomatology, the Board 
concludes that a new VA genitourinary examination is needed 
in order to adequately evaluate the current nature and 
severity of the residuals of his prostate cancer.
 
In the February 2005 letter, the veteran also discussed a 
future July 2005 appointment with Dr. J.U. to address his 
voiding dysfunction.  The records of this appointment are not 
in the claims folder.  Appropriate steps should be taken to 
obtain these records, and the veteran should be afforded an 
opportunity to identify any other relevant medical treatment, 
either through private or VA facilities, that he has received 
since September 2004, the date of the most recent medical 
evidence of record.  In accordance with its duty to assist, 
VA should take all necessary steps to get the identified 
records.  38 C.F.R. § 3.159(c).

II.  Entitlement to service connection for a depressive 
disorder as secondary to service connected prostate cancer 
and erectile dysfunction.

The veteran received a VA mental disorders examination in 
June 2003 and was diagnosed with dysthymia, a depressive 
disorder.  Based upon the veteran's self-reported history of 
being diagnosed with depression in 1982, the examiner 
concluded that the dysthymia pre-existed the veteran's 
diagnosis of prostate cancer in September 2001, and therefore 
the cancer could not be the direct or proximate cause of the 
disorder.  The examiner did find, however, that the dysthymia 
was likely exacerbated by the diagnosis of prostate cancer.
 
Service connection may be established on a secondary basis 
for a disability which is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  However, the veteran may only be compensated for 
the degree of disability over and above the degree existing 
prior to the aggravation.  Id.  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The June 2003 VA examiner did not address the degree to which 
the veteran's dysthymia was aggravated by his service-
connected disabilities.  Further, while the veteran may 
assert that he was diagnosed with depression in 1982, as a 
layperson he is not qualified to render a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  The 
diagnosis of a depressive disorder that pre-existed the 
veteran's prostate cancer can only be established by 
competent medical evidence, which the record does not 
contain.

According to the veteran, he was diagnosed with depression in 
1982 through his participation in an Agent Orange study 
conducted by the Scripps Clinic.  On remand, the veteran 
should be requested to provide contact information regarding 
the clinic so that steps can be taken to obtain any relevant 
records.  The veteran should also be requested to identify 
any other treatment he has received for a depressive disorder 
from 1982 to the present, and to either submit those records 
to VA or provide sufficient identifying information so VA can 
get them.

The veteran should be scheduled for a new VA mental disorders 
examination with the June 2003 examiner, or, if that examiner 
is not available, then with another suitably qualified VA 
examiner, to determine the current nature and severity of his 
dysthymia or any other depressive disorder.  If the veteran's 
symptomatology is indicative of a current depressive 
disorder, and if medical evidence has been submitted showing 
that a diagnosed depressive condition pre-existed the 
veteran's diagnosis of prostate cancer in September 2001, the 
VA examiner should provide a medical opinion as to the degree 
the veteran's depressive disorder has been aggravated by his 
diagnosis of prostate cancer and subsequent erectile 
dysfunction.

If no medical evidence has been submitted indicating that the 
veteran was diagnosed with a depressive disorder prior to his 
prostate cancer, the VA examiner should provide a medical 
opinion as to the likelihood that the veteran's dysthymia, 
initially diagnosed in January 2003, was directly or 
proximately caused by his service-connected prostate cancer 
and erectile dysfunction.  If the examiner finds such a 
direct or proximate causal relationship unlikely, but the 
evidence shows that the dysthymia has been aggravated by the 
prostate cancer and erectile dysfunction since January 2003, 
the examiner should provide an opinion as to the degree of 
the aggravation.

Effective October 10, 2006, the VA regulation addressing 
secondary service connection, 38 C.F.R. § 3.310, was amended 
to codify the findings of the Court in Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), which addressed the requirements 
for establishing secondary service connection based upon 
aggravation of the nonservice-connected disorder.  See Claims 
Based on Aggravation of a Nonservice-Connected Disability, 71 
Fed. Reg. 52,744 (Sept. 7, 2006).  While the veteran was 
provided with the former version of the regulation in the 
March 2004 Statement of the Case, on remand he should be 
provided with written notice of the new regulation.

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
substantiating his claims, and the Board encourages him to 
take full advantage of this opportunity.
 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake any 
additional development and/or notification 
deemed necessary for a full and fair 
adjudication of this case as required by 
recent Court decisions and updated agency 
protocol.  In particular, the veteran must 
be provided with written notice of the 
amendments to 38 C.F.R. § 3.310(b), 
effective as of October 10, 2006.  The 
amended regulation provides:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

2.  Appropriate steps should be taken to 
obtain the records of the veteran's July 
2005 appointment with Dr. J.U., and the 
veteran should be afforded an opportunity 
to identify any other medical treatment 
regarding residuals of his prostate 
cancer, received either through private or 
VA facilities, since September 2004, the 
date of the most recent medical evidence 
of record.  In accordance with its duty to 
assist, VA should take all necessary steps 
to obtain the identified records.  38 
C.F.R. § 3.159(c).

3.  The veteran should be requested to 
provide any contact information regarding 
the Scripps Clinic where he was allegedly 
diagnosed with depression in 1982.  Steps 
should be taken to obtain any relevant 
records.  The veteran should also be 
requested to identify any other treatment 
he has received for a depressive disorder 
from 1982 to the present, and to either 
submit those records to VA or provide 
sufficient identifying information so VA 
can get them.

4.  The status of the February 2005 
request for a VA genitourinary examination 
must be confirmed.  If the examination 
took place, the report should be 
associated with the claims folder.

5.  If the veteran did not receive a new 
examination, then after additional 
records, if any, have been received, he 
should be scheduled for a VA genitourinary 
examination to address the current nature 
and severity of the residuals of his 
prostate cancer.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  Any 
testing deemed appropriate by the examiner 
should be conducted.  A complete rationale 
should be provided for any opinion 
expressed.

The findings of the examiner should 
include responses to the following:

a.  Based upon a review of the claims 
folder and the examination findings, 
provide a diagnosis of any present 
genitourinary disorder and its current 
level of severity.

b.  If the veteran's current 
symptomatology is indicative of a 
voiding dysfunction, the examiner should 
specifically address the use and 
frequency of use of any medical 
appliances or absorbent materials (such 
as pads).

6.  The veteran should also be scheduled 
for a new VA mental disorders examination 
with the June 2003 examiner, or, if that 
examiner is not available, then with 
another suitably qualified VA examiner, to 
determine the current nature and severity 
of the veteran's dysthymia or any other 
depressive disorder.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Any testing deemed appropriate 
by the examiner should be conducted.  A 
complete rationale should be provided for 
any opinion expressed.



The findings of the examiner should 
include responses to the following:

a.  Based upon a review of the claims 
folder and the examination findings, 
provide a diagnosis of any present 
depressive disorder and its current 
level of severity.

b.  If the veteran's symptomatology is 
indicative of a current depressive 
disorder, and if medical evidence has 
been submitted showing that a diagnosed 
depressive condition pre-existed the 
veteran's diagnosis of prostate cancer 
in September 2001, the VA examiner 
should provide a medical opinion as to 
the degree the veteran's depressive 
disorder has been aggravated by his 
diagnosis of prostate cancer and 
subsequent erectile dysfunction.

c.  If the veteran's symptomatology is 
indicative of a current depressive 
disorder, but no medical evidence has 
been submitted indicating that the 
veteran was diagnosed with a depressive 
disorder prior to his prostate cancer, 
the VA examiner should provide a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) 
that the veteran's dysthymia, initially 
diagnosed in January 2003, was directly 
or proximately caused by his service-
connected prostate cancer and erectile 
dysfunction.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  If the examiner finds 
such a direct or proximate causal 
relationship unlikely, but the evidence 
shows that the dysthymia has been 
aggravated by the prostate cancer and 
erectile dysfunction since January 2003, 
the examiner should provide an opinion 
as to the degree of the aggravation.

7.  The claims folder should be reviewed 
to ensure that the foregoing requested 
development has been completed.  In 
particular, the examination report(s) must 
be looked at to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
corrective procedures should be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  Thereafter, the issues on appeal 
should be readjudicated.  In the event 
that the claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


